UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1967


WELLINGTON DICKENS, III,

                    Plaintiff - Appellant,

             v.

DURHAM COUNTY,

                    Defendant - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:18-cv-00005-WO-JEP)


Submitted: April 29, 2020                                          Decided: May 6, 2020


Before WILKINSON, MOTZ, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wellington Dickens, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wellington Dickens, III, appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing without prejudice Dickens’

42 U.S.C. § 1983 (2018) complaint under 28 U.S.C. § 1915(e)(2)(B) (2018). 1 We affirm.

       As a threshold matter, we disagree with the district court’s decision that it was either

required to abstain from or was barred from exercising jurisdiction in this case. We

conclude, in fact, that none of the three jurisdictional barriers the district court applied is

appropriate here. The domestic relations exception does not apply because the purported

basis of the court’s jurisdiction was not diversity but a federal statute and the federal

Constitution. See United States v. Johnson, 114 F.3d 476, 481 (4th Cir. 1997) (“The

[domestic relations] ‘jurisdictional exception,’ in the first place, is applied only as a

judicially implied limitation on the diversity jurisdiction; it has no generally recognized

application as a limitation on federal question jurisdiction.”). It was also not necessary for

the court to abstain under Younger v. Harris, 401 U.S. 37 (1971), because Dickens did not

seek interference with state proceedings. See Alexander v. Rosen, 804 F.3d 1203, 1207

(6th Cir. 2015). And the court was not barred by the Rooker-Feldman 2 doctrine because




       1
          The district court’s order is final and appealable because, in light of the court’s
jurisdictional rulings, Dickens could not save the action merely by amending his complaint.
See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 625-26 (4th Cir. 2015).
       2
        D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Tr. Co.,
263 U.S. 413 (1923).

                                              2
Dickens did not seek review of a state court judgment. See Thana v. Bd. of License

Comm’rs for Charles Cty., 827 F.3d 314, 319-20 (4th Cir. 2016).

       However, in addition to the jurisdictional bases for dismissal, the district court also

found that at least some of Dickens’ claims failed on the merits. Moreover, we have the

power to affirm a dismissal “on any basis fairly supported by the record.” Lawson v. Union

Cty. Clerk of Court, 828 F.3d 239, 247 (4th Cir. 2016) (internal quotation marks omitted).

After a review of the record, we conclude that the district court did not err in dismissing

Dickens’ complaint under 28 U.S.C. § 1915(e)(2)(B) because Dickens failed to state a

claim on which relief can be granted.

       Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              3